MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Feb 26 2018, 6:26 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Shawn R. Dotson,                                         February 26, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         28A04-1710-CR-2314
        v.                                               Appeal from the Greene Circuit
                                                         Court
State of Indiana,                                        The Honorable Erik C. Allen,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         28C01-1611-F1-1



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 28A04-1710-CR-2314 | February 26, 2018      Page 1 of 6
                                Case Summary and Issue
[1]   Shawn Dotson pleaded guilty to aggravated battery, a Level 3 felony, and the

      trial court sentenced him to fourteen years in the Indiana Department of

      Correction. Dotson raises one issue on appeal: whether his sentence is

      inappropriate in light of the nature of his offense and his character. Concluding

      his sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   On November 24, 2016, Dotson called 911 and reported his friend, Eric

      Townsend, was in the street bleeding from a gunshot wound to the neck.

      Dotson claimed he happened to come across Townsend as he was driving.

      Dotson’s passenger, Lena Woodall, confirmed his story.


[3]   After interviewing Townsend, law enforcement discovered Dotson and

      Woodall had not told the truth. Townsend told the police he and Dotson had

      an argument earlier in the day over damage Dotson caused to a trailer hitch.

      That night, Townsend pulled alongside Dotson’s truck and attempted to get

      Dotson to stop his vehicle. After Dotson did not stop, Townsend cut in front of

      him and forced him to stop his truck. Dotson exited his vehicle and fired a gun,

      striking Townsend in the neck. Dotson then attempted to aid Townsend by

      calling 911 and bringing him to a local gas station where Dotson discarded his




      Court of Appeals of Indiana | Memorandum Decision 28A04-1710-CR-2314 | February 26, 2018   Page 2 of 6
      weapon.1 A second interview with Woodall confirmed Townsend’s version of

      the events.


[4]   The State charged Dotson with attempted murder, a Level 1 felony; aggravated

      battery, a Level 3 felony; and battery by means of a deadly weapon, a Level 5

      felony. Dotson entered into a plea agreement with the State whereby he agreed

      to plead guilty to aggravated battery, a Level 3 felony, in exchange for the

      State’s dismissal of the remaining charges. The plea agreement left sentencing

      to the discretion of the trial court. At the sentencing hearing, the trial court

      sentenced Dotson to fourteen years in the Indiana Department of Correction.

      Dotson now appeals.



                                    Discussion and Decision
                                         I. Standard of Review
[5]   Indiana Appellate Rule 7(B) provides, “[t]he Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” The defendant bears the burden of

      persuading the Court his sentence is inappropriate. Childress v. State, 848
N.E.2d 1073, 1080 (Ind. 2006). When conducting this inquiry, the court may

      consider any factors appearing in the record. Kemp v. State, 887 N.E.2d 102,




      1
          The weapon was later recovered by the police.


      Court of Appeals of Indiana | Memorandum Decision 28A04-1710-CR-2314 | February 26, 2018   Page 3 of 6
      104-05 (Ind. Ct. App. 2008), trans denied. Our analysis of the “nature of the

      offense” portion of the inappropriateness review begins with the advisory

      sentence. Clara v. State, 899 N.E.2d 733, 736 (Ind. Ct. App. 2009). Our review

      of the “character of the offender” considers the aggravating and mitigating

      circumstances. Id. When reviewing a sentence for inappropriateness, the

      Court’s determination will depend on “the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other factors that

      come to light in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008).


                                 II. Inappropriate Sentence
[6]   The advisory sentence is the starting point selected by the legislature as an

      appropriate sentence for the crime committed. Childress, 848 N.E.2d at 1081.

      Dotson pleaded guilty to aggravated battery, a Level 3 felony. The sentencing

      range for a Level 3 felony is from three to sixteen years, with the advisory

      sentence being nine years. Ind. Code § 35-50-2-5(b). Here, the trial court

      sentenced Dotson to five years above the advisory sentence.


[7]   As to the nature of the offenses, we note nothing exceptional about the facts or

      circumstances. A “person who knowingly or intentionally inflicts injury on a

      person that creates a substantial risk of death” commits aggravated battery.

      Ind. Code § 35-42-2-1.5. Following a dispute and reckless driving on the part of

      Townsend, Dotson exited his vehicle and fired a weapon striking Townsend in




      Court of Appeals of Indiana | Memorandum Decision 28A04-1710-CR-2314 | February 26, 2018   Page 4 of 6
       the neck. We find nothing particularly egregious about his act that is not

       already accounted for by the aggravated battery statute.


[8]    However, as to his character, Dotson has an extensive criminal history with

       prior assault, battery, and firearms offenses. See Sanders v. State, 71 N.E.3d 839,

       844 (Ind. Ct. App. 2017) (noting the significance of criminal history varies

       based on the gravity, nature, and number of prior offenses in relation to the

       current offense), trans. denied. Dotson has eleven prior convictions in three

       states for being a felon in possession of a firearm, possession of a firearm not

       registered in the national firearms registration system, sexual assault, operating

       while intoxicated, criminal recklessness, domestic battery, burglary, and grand

       larceny. Dotson’s criminal history speaks volumes about his character.


[9]    Further, Dotson attempted to cover up his crime by lying to the police and

       hiding his weapon. Although he points to the fact he called 911 and

       administered aid to Townsend, these acts are negated by Dotson’s attempt to

       cover up the crime and the fact he was the reason Townsend needed aid in the

       first place. In sum, nothing about Dotson’s character renders his fourteen-year

       executed sentence inappropriate.



                                               Conclusion
[10]   We conclude Dotson’s sentence is not inappropriate. Accordingly, we affirm

       the sentence imposed by the trial court.


[11]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 28A04-1710-CR-2314 | February 26, 2018   Page 5 of 6
Crone, J., and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 28A04-1710-CR-2314 | February 26, 2018   Page 6 of 6